United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                      UNITED STATES
                          Appellee

                                 v.

                     Johnny SANCHEZ
                Sergeant (E-5), U.S. Marine Corps
                           Appellant

                        No. 201900004

Appeal from the United States Navy-Marine Corps Trial Judiciary
                      Decided: 25 April 2019.
                          Military Judge:
                  Major Terrance J. Reese, USMC.
Sentence adjudged 11 October 2018 by a general court-martial
convened at Camp Lejeune, NC, consisting of a military judge sitting
alone. Sentence approved by convening authority: confinement for 6
months, reduction to E-1; and a dishonorable discharge.
                          For Appellant:
            Lieutenant R. Andrew Austria, JAGC, USN.
                           For Appellee:
                        Brian K. Keller, Esq.
                     _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

           Before HUTCHISON, LAWRENCE, and TANG
                     Appellate Military Judges.
                  United States v. Sanchez, No. 201900004


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2